UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2014 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to DataJack, Inc. (Exact name of small business issuer as specified in its charter) Nevada 000-31757 90-0781437 (State of Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 5400 Carillon Point, Building 5000, 4th Floor, Kirkland, Washington (Address of Principal Executive Office) (Zip Code) (972) 361-1980 (Issuer’s telephone number, including area code) Indicate whether the issuer (1) filed all reports required to be filed by Section 13 or 15 (d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12-b2 of the Exchange Act. (Check One): Large accelerated filer[ ] Accelerated filer[ ] Non-accelerated filer[ ] Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes [ ] No [X] APPLICABLE ONLY TO CORPORATE ISSUERS The number of shares outstanding of each of the issuer's classes of common equity as of November 19, 2014 is 64,509,328. DataJack, Inc. Table of Contents Page Part I - FINANCIAL INFORMATION ITEM 1. FINANCIAL INFORMATION 3 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 22 ITEM 3. QUALITATIVE AND QUANTITATIVE DISCLOSURES ABOUT MARKET RISK 26 ITEM 4. CONTROLS AND PROCEDURES 27 Part II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 28 ITEM 1A. RISK FACTORS 28 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 28 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 28 ITEM 4. MINE SAFETY DISCLOSURES 29 ITEM 5. OTHER INFORMATION 29 ITEM 6. EXHIBITS 29 SIGNATURES 30 2 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL INFORMATION INDEX TO FINANCIAL STATEMENTS Page Unaudited Condensed Consolidated Balance Sheets as of September 30, 2014and December 31, 2013 4 Unaudited Condensed Consolidated Statements of Operations for the three and nine months ended September 30, 2014 and 2013 5 Unaudited Condensed Consolidated Statement of Shareholders' Equity for the nine months ended September 30, 2014 6 Unaudited Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2014 and 2013 7 Notes to the Unaudited Condensed Consolidated Financial Statements 8 3 DATAJACK, INC. CONDENSED CONSOLIDATED BALANCE SHEETS September 30, December 31, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable Prepaid expenses and other current assets - Total current assets Property and equipment, net - Restricted cash - Customer lists, net - Goodwill - Total other assets - Total assets $ $ LIABILITIES AND SHAREHOLDERS' DEFICIT Current liabilities: Accounts payable $ $ Accrued expenses - Advances from related parties - Notes payable, current portion Legal Settlement Reserves - Derivative liability - Total current liabilities Shareholders' equity (deficit): Preferred stock - $0.001 par value; 50,000,000 shares authorized; no shares issued and outstanding - - Common stock - $0.001 par value; 100,000,000 shares authorized; 64,509,328 and 30,600,000 shares issued and 62,149,228 and 30,595,000 shares outstanding as of September 30, 2014 andDecember 31, 2013, respectively Additional paid in capital - Common stock subscription - Treasury stock, 5,000 shares ) - Accumulated deficit ) ) Total shareholders' equity (deficit) ) Total liabilities and shareholders' equity (deficit) $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 4 DATAJACK, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) For the Three Months Ended September 30, For the Nine Months Ended September 30, Revenues $ Cost of sales Gross profit Operating expenses: General and administrative expenses Impairment of goodwill - - Depreciation and amortization - - Total operating expenses (Loss) income from operations ) ) Other income (expense): Interest expense ) - ) - Gain on change in derivative liability - - Gain on sale of domain rights - - Gain on settlement of debt - - Total other income, net - - (Loss) Income before income taxes ) ) Income taxes - Net (loss) income $ ) $ $ ) $ (Loss) income per common share, basic $ ) $ $ ) $ (Loss) income per common share, diluted $ ) $ $ ) $ Weighted average number of shares outstanding-basic Weighted average number of shares outstanding-diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 5 DATAJACK, INC. CONSOLIDATED STATEMENT OF SHAREHOLDERS' EQUITY (DEFICIT) FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2014 (unaudited) Additional Common Common stock Paid in Stock Treasury Accumulated Shares Amount Capital Subscriptions Stock Deficit Total Balance, December 31, 2013 $ $
